PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/397,374
Filing Date: 3 Jan 2017
Appellant(s): Iljazi et al.



__________________
Katherine C. Stuckman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on or about 19 January 2021.


(1) GROUNDS OF REJECTION REVIEWED ON APPEAL
Appellant takes appeal of the Non-Final Office Action dated 15 October 2020. 
Every ground of rejection set forth in the Office Action dated 15 October 2020, from which the appeal is taken, is maintained by the examiner.  
(2) RESPONSE TO ARGUMENT
The legal concept of prima facie obviousness allocates the burden of producing evidence between Appellant and the examiner.  MPEP 2142.  The patent examiner must first set forth a prima facie case, supported by evidence, showing why the claims at issue would have been obvious in light of the prior art.  MPEP 2142.  Once the examiner sets out this prima facie case, the burden shifts to the patentee to provide evidence, in the prior art or beyond it, or argument sufficient to rebut the examiner's evidence.  MPEP 2142.  The burden shifting nature of a prima facie standard requires meeting the burdens of production and persuasion.  For example, the key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reasons why the invention would have been obvious.  MPEP 2142.  The arguments of appellant with respect to each ground of rejection and the basis therefor, including citations of statutes, regulations, authorities and parts of the record relied on, should be presented.  The arguments shall explain why the examiner erred as to each ground of rejection contested by appellant.  MPEP 1205.02 citing Ex parte Frye, 94 USPQ2d 1072, 1075-76 (BPAI 2010) (per curiam) (precedential) and In re Jung, 637 F.3d 1356, 98 USPQ2d 1174 (Fed. Cir. 2011).  A statement which merely points out what a claim recites will not be considered an argument for patentability of the claim.  MPEP 1205.02.  The ultimate determination of patentability is based on the entire record, by a 
With regards to the examiner’s burden, the procedural history of this application demonstrates the examiner has met its burden to establish a prima facie case of obviousness.   
Appellant has presented seventeen arguments and sub-arguments within its Appeal Brief.  Each argument will be considered in turn.  
Appellant’s Argument 1
Appellant’s first argument is the “creation and storage of user profile information does not disclose transmitting an access information request, as asserted by the Office.”  Appeal Brief [Pg. 7, Para. 1].  This examiner disagrees with Appellant’s argument.  First, Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  For example, supporting its first argument Appellant recites the claim mapping and the relevant paragraphs of the reference.  Appeal Brief [Pgs 6-7].  After reciting those facts, Appellant states “The Applicant submits that creation and storage of user profile information does not disclose transmitting an access information request as asserted by the Office.”  Appeal Brief [Pg. 7 Para. 1].  Appellant’s conclusion that the reference does not teach the claim elements is not supported with sufficient facts, evidence, or argument.  Appellant states that the recited claim elements are distinct from Resch’s teaching but fails to support this conclusion with sufficient facts, evidence, or argument.  Because Appellant has failed to provide any fact, evidence, or argument, Appellant has not overcome the Examiner’s prima facie case of obviousness.  
 Additionally, Resch’s creation and storage of user profile information discloses Appellant’s “transmitting an access information request” because public and private vault accesses are tracked by transmission of the user profile information.  Resch [0042-0043].  In short, when accessing a private or public vault the communication between DS managing module and user device requires “transmitting an access information request” in the form of user profile information where the user profile information includes access information such as permissions and or security parameters.  Resch [0042].   
Appellant’s second argument is “that tracking the number of times user accesses a private vault and/or public vaults, and tracking the amount of data stored and/or retrieved by a user device creation and storage of user profile information, does not disclose transmitting that access information to generate billing information, as asserted by the Office.”  Examiner disagrees with Appellant’s argument.  First, Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  For example, supporting this  argument Appellant recites the claim mapping and the relevant paragraphs of the reference.  Appeal Brief [Pg 7].  After reciting those facts, Appellant states “The Applicant submits that tracking the number of times user accesses a private vault and/or public vaults, and tracking the amount of data stored and/or retrieved by a user device creation and storage of user profile information, does not disclose transmitting that access information to generate billing information, as asserted by the Office.”  Appeal Brief [Pg. 7 Para. 4].  Appellant’s conclusion that the reference does not teach the claim elements is not supported with sufficient facts, evidence, or argument.  Appellant states that the recited claim elements are distinct from Resch’s teaching but fails to support this conclusion with sufficient facts, evidence, or argument.  
Appellant further supports its second argument by stating “transmitting a plurality of access information requests via a network to a plurality of processing units is distinct from Resch's disclosure of creating billing information, tracking the number of times user accesses a private vault and/or public vaults, or tracking the amount of data stored and/or retrieved by a user device.”  Appeal Brief [Pg. 8].  Examiner disagrees with Appellant’s argument because Appellant admits that Resch teaches “transmitting a plurality of access information requests via a network to a plurality of processing units.”  Appeal Brief [Pg. 7 Para. 1].  Appellant admits Resch discloses “tracking the number of times user accesses a private vault and/or public vaults, and tracking the amount of data stored and/or retrieved by a user device creation and storage of user profile information.”  Each time Resch’s invention accesses a private or public vault part of that process is determining whether the user device has permission to access that public or private vault.  Resch [0042].  Therefore, every communication between the user device and DS managing unit, for the purpose of accessing a private or public vault, is the result of the transmission of access information request. 
Appellant presents a sub-argument to its second argument, which is “transmitting a plurality of access information requests via a network to a plurality of processing units is distinct from Resch' s disclosure of creating billing information, tracking the number of times user accesses a private vault and/or public vaults, or tracking the amount of data stored and/or retrieved by a user device.”  Appeal Brief [Pg. 7 Para. 4].  The examiner disagrees with Appellant’s argument.  Appellant’s conclusion that the reference does not teach the claim elements is not supported with facts, evidence, or argument.  Rather than explaining how the 
Additionally, Resch discloses “transmitting a plurality of access information requests via a network to a plurality of processing units” as the functionality of Resch’s DS managing units and DS processing units.  Resch [0042-0043].  One type of access information request Resch discloses is the DS managing unit tracking the frequency of user accesses for public and private vaults.  Resch [0043].  This limitation meets the claim language because Resch discloses users accessing public and private vaults and transmitting that information for the purpose of generating billing information.  Resch [0043].  To further demonstrate how Resch teaches Appellant’s invention, the examiner provided another example of Resch’s “transmitting a plurality of access information requests via a network to a plurality of processing units” as the functionality of the DS processing unit.  Resch [0047-0049] teaches the DS processing unit carrying out DS processing that includes partitioning data files and blocks into data segments, creating slice names, routing information, user ID, file name, data block identifier, and other user specific information.  The DS processing unit transmits its data to DS units over the DSN interface and network.  Resch [0050].  It should be noted that Resch teaches many different types and forms of access information requests and the examiner pointed Appellant to at least two of them.  
Appellant’s third argument is “a plurality of access information requests to a plurality of processing units as required by claim 1 is distinct from partitioning data files and blocks into data segments and creating slice names that include routing information, a user ID, a file name, data block identifier, etc.”  Appeal Brief [Pg. 9 Para. 1].  The Appellant also submits that transmitting 
In addition, Resch’s DS processing unit does teach “transmitting a plurality of access information requests to a plurality of processing units.”  Resch’s DS processing unit supports communication capability through communication links between user devices, DS processing units, DSN memory, DS managing units, the storage integrity processing unit, and other devices and units.  Resch [0039].  This communication capability allows the DS processing unit to carry out DS processing that includes partitioning data files and blocks into data segments, creating slice names, routing information, user ID, file name, data block identifier, and other user specific information.  Resch [0047-0049].  The creation of data block identifiers, routing information, slice names, partition identification, file name, and user ID are each a type of access information request because each uniquely identifies a piece of data.  This data is then used by the DS processing module to authenticate data objects.  Resch [0060-0063].  For example, when a data block is identified, a person having ordinary skill in the art, would recognize that the data block identifier uniquely identifies the data block and allows the larger computer system to access that information via the data block identifier.  Additionally, Resch [0048] teaches DS processing, which is carried out by the DS processing unit, transmit a plurality of access information requests 
Appellant’s fourth argument is Resch does not teach “transmitting a plurality of access information requests to a plurality of processing units” and the combination of Resch and Bairavasundaram fails to disclose transmitting a plurality of access information requests to a plurality of processing units.  For the reasons stated in the above paragraphs, it is clear that the examiner has met its burden of establishing a prima facie case of obviousness.  Not only has the examiner met its prima facie burden of evidence production, but the examiner has presented a compelling case that demonstrates Appellant’s claims are directed towards the prior art.  
 Additionally, this examiner disagrees with Appellant’s arguments one thru four because they fail to address the entirety of the mapping to the claim element.  The entirety of the claim mapping is:
transmit a plurality of access information requests for transmission (Resch [0042] teaches transmission of an access information request from the user device to the DS managing unit to create a vault or virtual memory block.  Resch [0043] teaches the DS managing unit tracking the frequency of uses access for private and public vaults and transmitting that access information to generate billing information.  Resch [0047-0049] teaches the DS processing unit carrying out DS processing that includes partitioning data files and blocks into data segments, creating slice names, routing information, user ID, file name, data block identifier, and other user specific information.  The DS processing unit transmits its data to DS units over the DSN interface and network.  Resch [0050].) via a network (Resch [0036] teaches a plurality of user devices, distributed storage (DS) processing units, DS managing units, storage integrity processing units, and distributed storage network (DSN) memory connected via a network.) to a plurality of processing units (Resch [0037-0038, 0050-0051, 0059] teaches each of user devices, DS processing units, DS managing units, or processing modules can be processing units such as portable computing devices or fixed computing devices receiving or processing slice data.  Resch [0109; Fig. 8A, elements 188].);

Appellant has not addressed how Resch’s disclosure of the DS managing unit tracking the frequency of use access teaches “transmit a plurality of access information requests for transmission.”  In short, Appellant’s conclusory statements are not grounds to overturn the prime facie case of obviousness set forth in the prior Office Action.    
With respect to the claim element “transmit a plurality of access information requests for transmission” the examiner has presented a prima facie case of obviousness.   Resch teaches a DS managing unit and a DS processing unit.  Both the DS managing unit and the DS processing unit teach each and every limitation of Appellant’s storage network managing unit that include a processor “transmitting a plurality of access information requests.”  
Applying the broadest reasonable interpretation of the claim language reveals the extraordinary breadth of this claim.  First Appellant merely requires the transmission of a request for information.  There is no language within the claim that limits applicable prior art to the actual information requested or data.  Furthermore, Appellant has not claimed a specific type of information request or information transmission.  Instead, Appellant has claimed only that the 
A further analysis of the claim language reveals the wide breadth of the claim.  For example, transmit and transmission are defined as to send or convey from person or place to another1.  Access is defined as permission, liberty, or ability to enter, approach, or pass to and from a place or to approach or communicate with a person or thing2.   Information is defined as a signal or character (as in a communication system or computer) representing data3.   Finally, a request is defined as the act or an instance of asking for something4.  Therefore, Appellant’s claim limitation reciting “transmit a plurality of access information requests for transmission” is to send or convey from one place to another several permissions made of signals or characters representing data.  Resch teaches each and every element of this broad claim language.  
 For example, Resch’s DS managing unit is a computing device having a processor.  Resch [0038].  Resch discloses the transmission of a request by signals representing data as the transmission of an access information request from the user device to the DS managing unit to create a vault or virtual memory block.  Resch [0042].  The DS managing unit also establishes distributed data storage parameters for vaults such as allocation of virtual DSN memory space, distributed storage parameters, security parameters, billing information, user profile information. Resch [0041].  By sending these varied signals to create a vault or virtual memory blocks, Resch is transmitting a plurality of access information requests for transmission.  
Additionally, Resch [0043] teaches the DS managing unit tracking the frequency of access for private and public vaults and transmitting that access information to generate billing 
Finally, Resch [0047-0049] teaches the DS processing unit carrying out DS processing, which reads upon Appellants “transmit a plurality of access information requests for transmission,” that includes partitioning data files and blocks into data segments, creating slice names, routing information, user ID, file name, data block identifier, and other user specific information.  The DS processing unit transmits its data to DS units over the DSN interface and network.  Resch [0050].
In conclusion, Appellant’s arguments one thru four are based solely on the assertion that the examiner has failed to establish a prima facie case of obviousness.  Rather than provide an analysis of how the Resch reference fails to teach each element of “transmit a plurality of access information requests for transmission” Appellant relies on a conclusory statement that the claim elements are not taught.  As the above analysis drives home, the examiner has established a prima facie case of obviousness.  
Appellant’s Argument 2
Appellant argues “receiving access information is distinct from DS units of a DS memory receiving error coded data slice, generated from data files, for storage” and, Appellant further argues “receiving access information from a plurality of processing units is distinct from receiving error coded data slices from a DS processing unit or from a first type of user device.”  
However, the cited references do teach “receive access information from the plurality of processing units via the network.”  Resch [0050-0051, 0053] teaches DS units, user devices, and DS memory receiving slices.  For each memory slice, a unique slice name is created by the DS processing unit.  Resch [0049].  Each slice name includes universal DSN memory addressing routing information and user-specific information.  Resch [0049].  The DSN memory addressing routing information includes virtual memory addresses in the DSN memory.  Resch [0049].  The user-specific information includes user ID, file name, data block identifier, etc.  Resch [0049].  Therefore, the receipt of the memory slices by the DS memory from the DS processing unit, where the memory slices uses access information such as DSN memory addressing routing information and user-specific information such as user ID, file name, data block identifier over the communication network is sufficient to teach Appellant’s “receive access information from the plurality of processing units via the network.”  
In addition the communication between the DSN memory and the DS managing unit demonstrates how Resch discloses “receive access information from the plurality of processing units via the network.”  Resch Fig. 1 shows a communication network between the DS managing unit and the DSN memory.  Resch [Fig. 1 #18, #22, #24].  This communication network is used to all Resch’s DS managing unit to perform distributed network data storage management virtual memory block) within the DSN memory for a user device for a group of devices, or for public access.  Resch [0041].  Only when a user is allowed to access a memory slice can the individual devices, user group of devices, or public access by the user devices retrieve the data.  Resch [0041].
Appellant’s Argument 3
Appellant argues:
The Applicant submits that the claim 10 recitation of a processing system of a storage network managing unit comprising at least one processor and a memory that stores operational instructions that, when executed by the at least one processor, cause this processing system of the storage network managing unit to both (1) transmit a plurality of access information requests; and (2) receive access information from the plurality of processing units via the network, is distinct from Resch's disclosure of a DS unit 36 or DSN memory 22 that receives data slices, and Resch's disclosure of other units such as user device 12 or 14, DS processing unit 16, or DS managing unit 18 that perform other functionality, such as generating and transmitting data slices.  Appeal Brief [Pg. 12 Para. 1].

Examiner disagrees with Appellant’s argument.  Appellant’s conclusion that the reference does not teach the claim elements is not supported with sufficient facts, evidence, or argument.  Appellant states that the recited claim elements are distinct from Resch’s teaching but fails to support this conclusion with sufficient facts, evidence, or argument.  Because Appellant has failed to provide any fact, evidence, or argument, Appellant has not overcome the Examiner’s prima facie case of obviousness.  
Additionally, the examiner disagrees with this argument because it admits that cited reference teaches the claim limitation. Appellant supports its argument by noting Resch’s disclosure includes a plurality of processing units transmitting and receiving a plurality of access information requests.  For example, Appellant notes Resch’s DS units of a DSN memory receive slices, which are interpreted as “receiving access information from a plurality of processing units via the network.”  While Resch’s DS managing units and DS processing units transmit the access information requests.  Appeal Brief [Pg. 11 Para. 2].  A review of the broadest reasonable interpretation of the claim language may further elucidate this point.  Claim 10 recites:
A processing system of a storage network managing unit comprises:
at least one processor;
a memory that stores operational instructions, that when executed by the at least one processor cause the processing system to:
transmit a plurality of access information requests for transmission via a network  to a plurality of processing units;
receive access information from the plurality of processing units via the network…

Appellant chose to claim “a processing system.”  This language includes any collection of hardware or software elements that can process data.  Per Appellant’s claim language, the processing system must also be part of a storage network managing unit.  Resch [0036; Fig. 1 #10] discloses a computing system that manages a storage network.  Resch’s invention processes data stored on DSN memory through a network of processing elements such as DS processing units, user devices, and DS managing units.  Resch [0036-0040; Fig. 1].  The examiner has interpreted Appellant’s processing system as the collection of elements that makes up Resch’s computing system.  These element include user devices, DS processing units, DS managing units, DSN memory, storage integrity processing units, and the network.  Resch discloses a “processing system of a storage network managing unit” comprising “at least one processor” as each of the user devices, DS processing units, DS managing units, DSN memory, and storage 
Turning to the claim element of “transmit a plurality of access information requests for transmission via a network to a plurality of processing units; receive access information from the plurality of processing units via the network…”  Appellant takes issue with Resch’s disclosure of DS managing units and DS processing units transmitting access information requests and Resch’s DSN memory receiving access information from the processing units being slightly different elements.  However, Appellant’s argument is not valid for two reasons.  First the data received by the DSN memory, in the form of slices, is the data attached to the access information requests.  Resch [0040-0053].  For example, storage of data within the DSN memory includes the DS processing executed by the DS processing unit and the DS managing unit.  Resch [0044-0052].  Therefore, when data is stored the access information request teachings of Resch are part of the process of the data arriving at the DSN memory for storage.  Resch [0040-0053].   
Secondly, the broadest reasonable interpretation of the claim language includes Resch’s disclosure of many varied requests and the data associated with each request.  Appellant has claimed “transmit a plurality of access information requests for transmission via a network to a plurality of processing units; receive access information from the plurality of processing units via the network…”  A plain reading of this claim lends itself to two interpretations.  The “plurality of access information requests” can be interpreted as a multiplicity of similar access information requests, a multiplicity of different access information requests, or the same access information request repeated a number of times.  Appellant has chosen to highlight that Resch teaches a multiplicity of 
Appellant’s Argument 4
Appellant argues:

Resch' s DS units 36 function to receive encoded data slices to facilitate storage of the corresponding data files from which these encoded data slices were generated in the DSN memory 22. In order to combine Bairavasundaram with Resch as suggested by the Office, the functionality of Resch's DS units 36 that receive and store encoded data slices, looked to with regards to receiving the access information, would need to be changed to incorporate monitoring of other resources in the storage system.  Appeal Brief [Pg. 14 Para. 4].

Examiner disagrees with Appellant’s argument.  Appellant’s conclusion that the reference does not teach the claim elements is not supported with sufficient facts, evidence, or argument.  Appellant states that the recited claim elements are distinct from Resch’s teaching but fails to support this conclusion with sufficient facts, evidence, or argument.  Because Appellant has failed to provide any fact, evidence, or argument, Appellant has not overcome the Examiner’s prima facie case of obviousness.  
Buttressing a finding that Appellant has not met its burden of proof is the manner in which Appellant presents its argument.  Rather than present the entire obviousness statement, Appellant edited out a portion to leave the impression that the examiner stated Bairavasundaram’s teaching was to be only incorporated into Resch’s access information.  The entire motivation statement is “It would have been obvious to one of ordinary skill in the art, having the teachings of Resch and Bairavasundaram, before the effective filing date of the claimed invention, to include Bairavasundaram’s cache hit rate determination into Resch’s and configuration instructions.”  Emphasis Added.  As the actual obviousness statement makes clear, the examiner pointed to both the access information and configuration instructions to answer how the combination of Resch with Bairavasundaram would be carried out.  
Appellant cites “the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”  The combination of Resch and Bairavasundaram meets the above legal standard.  The purpose of the combination is not to change the functionality of Resch or Bairavasundaram but to improve Resch through a combination with Bairavasundaram.
Both references were know in the prior art at the time of the filing of the application.  At the time of the filing of Appellant’s application Resch and Bairavasundaram were known in the art.  This is evidence from Resch’s publication date of 4 October 2012 and Bairavasundaram publication date of 30 December 2014 predating Appellant’s filing date of 3 January 2017.  It should be noted that the publication of both Resch and Bairavasundaram predates Appellant’s priority date of 26 January 2016 as well.  
Additionally, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded 
Much like Bairavasundaram, Resch imposes no hindrance to the inclusion of Bairavasundaram disclosure of a “cache miss rate level of a corresponding cache memory utilized by the each of the plurality of processing units for temporary storage.”  Resch’s access information requests can be any of the DS managing unit to create a vault or virtual memory block; the DS managing unit tracking the frequency of uses access for private and public vaults 
In addition to meeting the requirements of KSR, the combination of Resch and Bairavasundaram meets the requirements of MPEP 2143.  MPEP 2143 recites seven exemplary rationales that may support a conclusion of obviousness.  Those seven exemplary rationales are:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  MPEP 2143 (I).  

The combination of Resch with Bairavasundaram meets at least six of the exemplary rationales.  The combination of Resch with Bairavasundaram is the use of a known technique to 
Similarly, both references are applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  Each reference applies the known technique of data locality to a known memory device to speed up the performance of the systems.  Additionally, it would be "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.   A person having ordinary skill in the art would have the basic computer programming and hardware configuration abilities to bring the functionality of Bairavasundaram into the computing system of Resch.  Because.  There are finite ways to determine what data should be directed to temporary storage.  Among the methods for determining whether data should go to temporary storage are first in first out (FIFO), first in last out (FILO), determining whether data is frequently used, and cache hit or miss rates.  Therefore, selecting Bairavasundaram’s cache hit rate determination and improving Resch’s access information and configuration instructions with Bairavasundaram’s disclosure is selecting one identified, predictable solution.  Because Bairavasundaram discloses techniques for efficient management of storage resources, a person having ordinary skill in the art would look to Bairavasundaram to solve the management of storage resources like those embodied by Resch.  
Finally, the combination of Resch with Bairavasundaram meets the exemplary reationals of known work in one field of endeavor prompting variations of it for use in either the same field based on design incentives because the variations are predictable to one of ordinary skill in the art; and, some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  For example, Bairavasundaram discloses data locality as a function of cache hit rates in 2014.  Bairavasundaram [Col. 4 Lines 42-48].  Additionally, transmitting cache hit rates are a foundational element of computer locality and the prior art for cache hit rates dates back to at least 1990.  See Uchiyama et al (US 4,937,738).  Uchiyama [Col. 1 Lines 16-40] discusses a cache hit rate as the probability that the data exists in the cache memory.  
Appellant’s Argument 5
Appellant argues “The claim 1 
Additionally, Appellant admits “Resch discloses the processing module that performs the step of sending encoded data slice storage solicitation message determines a utilization level of a local flash memory, looked to by the Office with regards to the cache memory of claim 1.”  Appellant further states “Claim 1 requires the cache memory is associated with the plurality of processing units and the plurality.”  By its own admission, Appellant admits Resch’s processing module processes data and is associated with a cache memory.  
Finally, Resch’s local flash memory is utilized as a temporary storage for processing data that is to be transferred to a storage location.  Resch [0146, 0148].  Resch [0150-0152] teaches a configuration instruction as an encoded data slice storage solicitation message where steps include determining a utilization level of a local flash memory, which is interpreted as a cache memory.
Appellant argues Resch’s determining the utilization level of local flash memory is performed prior to the step of sending the encoded data slice storage solicitation message cannot facilitate the prior step of determining the encoded data slice storage solicitation message.  It is not clear how Appellant’s argument ties to the claim language “transmit configuration instructions via the network to the plurality of processing units and the plurality of storage units to facilitate configuration of cache memory associated with the plurality of processing units and the plurality of storage units.”   Concluding this argument, Appellant states “The Claim 1 recitation of transmitting configuration instructions via the network to the plurality of processing units and the plurality of storage units to facilitate configuration of cache memory associated with the plurality of processing units and the plurality of storage units is thus distinct from Resch' s disclosure of sending of the encoded data slice storage solicitation message after determining utilization level of local flash memory.”  Appeal Brief [Pg. 19 Para. 2].  
The examiner disagrees with Appellant’s argument.  Appellant’s conclusion that the reference does not teach the claim elements is not supported with facts, evidence, or argument.  Rather than explaining how the reference fails to teach the claim elements, Appellant relies on the fact finder to fill in the blanks of its argument.  Because Appellant has failed to provide facts, evidence, or argument, Appellant has not overcome the Examiner’s prima facie case of obviousness.    
Appellant argues “The configuration instructions of claim 1, transmitted to the plurality of processing units to facilitate configuration of cache memory associated with the plurality of processing units, are distinct from Resch' s encoded data slice storage solicitation message that includes various identifiers. Claim 1 is further believed to be patentably distinct for at least these reasons.”  Appeal Brief [Pg. 20 Para. 1].  The examiner disagrees with Appellant’s argument.  Appellant’s conclusion that the reference does not teach the claim elements is not supported with facts, evidence, or argument.  Rather than explaining how the reference fails to teach the claim elements, Appellant relies on the fact finder to fill in the blanks of its argument.  Because Appellant has failed to provide facts, evidence, or argument, Appellant has not overcome the Examiner’s prima facie case of obviousness.  
Additionally, Appellant’s argument does not reflect the nature of its claim.  Appellant states the relevant portion of Claim 1 is “transmitting configuration instructions via the network to the plurality of processing units and the plurality of storage units to facilitate configuration of cache memory associated with the plurality of processing units and the plurality of storage units.”  Appeal Brief [Pg. 19 Para. 2].  Appellant appears to rely on portion of the claim where the transmitting configuration instructions facilitates “configuration of cache memory associated with the plurality of processing units and storage units.”  Providing each term its broadest 5”  Within the confines of this definition, Resch discloses the facilitation of the associated cache memory by the transmission of configuration instructions.  Resch [0146-0152; Fig. 12A, Fig. 12B] teaches an example of transferring data.  Resch [0150-0152] teaches a configuration instruction as an encoded data slice storage solicitation message where steps include determining a utilization level of a local flash memory, which is interpreted as a cache memory.  Therefore, Resch facilitates or helps bring about the configuration of a cache memory by comparing utilization levels of a local flash memory.  Resch [0150-0151].  If the utilization is favorable, a configuration message is transmitted by a solicitation message and determining a group of encoded data slices to store in the local flash memory.  Resch [0150-0152; Fig. 12A, Fig. 12B].
Appellant’s Argument 6
Appellant argues “The Applicant submits that the claim 10 recitations of (a) receiving additional access information and (b) transmitting configuration instructions based on this additional access information received from the plurality of storage units is distinct from Resch' s disclosures of attaching user identification codes to data files and blocks, and sending of encoded data slice storage solicitation messages.”  Appeal Brief [Pg. 21 Para. 4].  The examiner disagrees with Appellant’s argument.  Appellant’s conclusion that the reference does not teach the claim elements is not supported with sufficient facts, evidence, or argument.  Appellant states that the recited claim elements are distinct from Resch’s teaching but fails to support this conclusion with sufficient facts, evidence, or argument.  Because Appellant has failed to provide any fact, 
Additionally, Examiner disagrees with Appellant’s argument because it materially misstates the scope of its claim.  The exact claim language is “transmit configuration instructions via the network to the plurality of processing units and the plurality of storage units to facilitate configuration of cache memory associated with the plurality of processing units and the plurality of storage units based on the cache miss rate of the access information received from each of the plurality of processing units and further based on the additional access information received from each of the plurality of storage units.”  Appellant has broken this claim limitation into a series of elements but has left ambiguous how those elements are to be connected.  The serial use of the word “and” incorporates a wide breadth of permissible claim interpretations.  For example, the claim could be interpreted as:
transmit configuration instructions via the network to the plurality of processing units and 
“transmit” the plurality of storage units to facilitate configuration of cache memory associated with the plurality of processing units and 
“transmit” the plurality of storage units based on the cache miss rate of the access information received from each of the plurality of processing units and 
further “transmit” based on the additional access information received from each of the plurality of storage units.

However the claim could also be constructed as:

transmit configuration instructions via the network to the plurality of processing units and 
the plurality of storage units to facilitate configuration of cache memory associated with the plurality of processing units and 
the plurality of storage units “facilitate configuration” based on the cache miss rate of the access information received from each of the plurality of processing units and 
further “configured” based on the additional access information received from each of the plurality of storage units.

However, Appellant argues this claim language must be interpreted as only “(a) receiving additional access information and (b) transmitting configuration instructions based on this additional access information received from the plurality of storage units.”   Appeal Brief [Pg. 21 Para. 4].  The examiner interpreted the “transmit configuration instructions” broadly to include any configuration instructions taught by Resch.  These configuration instructions include “a memory reliability indicator associated with the memory.”  Resch [0109].  In addition to determination of a utilization level, the memory reliability indicator is a configuration instruction because a change in the memory reliability indicator reconfigures the number of slices per segment.  Resch [0048, 0109].  The pillars correspond to the number of slices per segment.  Resch [0048].  Therefore, as the memory utilization level changes, the pillars are reconfigured to have different widths, and the number of slices per segment are reconfigured.  Resch [0048, 0109].  
Appellant argues “The Applicant submits that the additional access information of claim 1 is also distinct from Resch's memory utilization indicator. The Applicant also submits that Resch's memory utilization indicator does not correspond to user identification code looked to with regards to the additional access information received from the plurality of storage units. The Applicant also submits that the claim 1 recitation of additional access information received from a plurality of storage units is distinct from Resch' s memory utilization indicator because Resch' s memory utilization indicator is determined by Resch' s determine pillar adjustment module 178, and is thus not received from a plurality of storage units.” The examiner disagrees with Appellant’s argument.  Appellant’s conclusion that the reference does not teach the claim elements is not supported with facts, evidence, or argument.  Rather than explaining how the reference fails to teach the claim elements, Appellant relies on the fact finder to fill in the blanks of its argument.  Because Appellant has failed to provide facts, evidence, or argument, Appellant has not overcome the Examiner’s prima facie case of obviousness.  
Additionally, as stated above, Resch teaches each and every element of transmit configuration instructions via the network to the plurality of processing units  and the plurality of storage units to facilitate configuration of cache memory associated with the plurality of processing units and the plurality of storage units (Resch [0146-0152; Fig. 12A, Fig. 12B] teaches an example of transferring data.  It should be noted that the “encoded data slice storage solicitation message” reads on a “configuration instruction” and “other user devices” read on “DST processing units.”  Resch’s local flash memory is utilized as a temporary storage for processing data that is to be transferred to a storage location.  Resch [0146, 0148].  Resch [0150-0152] teaches a configuration instruction as an encoded data slice storage solicitation message where steps include determining a utilization level of a local flash memory, which is interpreted as a cache memory.). 
and further based on the additional access information received from each of the plurality of storage units (Resch [0109] teaches additional access information received from the plurality of storage units as determining a memory utilization indicator associated with the memory, determining a memory reliability indicator associated with the memory.  The memory utilization indicator includes one or more of an amount of available memory, available memory capacity, and a utilized amount of memory.  Resch [0109].  The memory reliability indicator includes one or more of an access latency level of the local memory, a rebuilding frequency indicatory, and a data retrieval level of the memory.  Resch [0109].  These factors are used to determine the pillar adjustment which configures the local and storage memories.  Resch [0109].)
Appellant argues “Even if Resch's memory utilization indicator did disclose the additional access information received from the plurality of storage units, the Applicant submits that Resch's processing module does not send the encoded data slice storage solicitation message in performing step 376 based on a memory utilization indicator determined by the pillar adjustment module 178. The Applicant submits that the recitations of both (a) receiving additional access information from a The examiner disagrees with Appellant’s argument.  Appellant’s conclusion that the reference does not teach the claim elements is not supported with facts, evidence, or argument.  Rather than explaining how the reference fails to teach the claim elements, Appellant relies on the fact finder to fill in the blanks of its argument.  Because Appellant has failed to provide facts, evidence, or argument, Appellant has not overcome the Examiner’s prima facie case of obviousness.
Finally, Resch discloses at least two types of access information.  The first type is determining a utilization level of a local flash memory.  Resch [0150-0152].  A utilization level is determined by the processing module and discloses a type of access information because memory utilization is a type of performance characteristic that captures how memory is accessed for use.  Resch [0110, 0150].  The second type is a memory reliability indicator.  Resch [0109].  The memory reliability indicator includes one or more of an access latency level of the local memory, a rebuilding frequency indicatory, and a data retrieval level of the memory.  Resch [0109].  The memory reliability indicator is a type of access information because the indicator captures how often the data is retrieved for use.  
Appellant Argument 7
Appellant argues “The claim 1 recitations of both receiving additional access information from a plurality of storage units, and also transmitting configuration instructions to this plurality of storage units, is distinct from Resch' s disclosure of sending the encoded data slice storage 
Additionally, the examiner disagrees with Appellant’s argument because it materially misrepresents the scope and construction of the claim language.  For example, Appellant states: 
Claim recitations (a) and (b) of argument (v) are further limited in claim 1 as follows: 
(a) receiving additional access information from a plurality of storage units via the network that are distinct from the plurality of processing units 
(b) transmitting configuration instructions via the network to the plurality of processing units and the plurality of storage units.  Appeal Brief [Pg. 23 Para. 4].  

Examiner disagrees with Appellant’s argument because it fails to take into consideration the teachings of Resch.  Appellant’s claim language does not limit the access information to a single type of access information.  See Claim 1.  Instead, Appellant merely states its invention receives “access information” and receives “additional access information.”  Therefore, any items that comprise a set of access information would disclose “access information” and “additional access information.”  For example, Resch discloses myriad access information in the form of user identification codes, utilization level of a local flash memory, and memory reliability indicator.  Resch [0046, 0150-0152, 0109].  Each of these pieces of information disclose “access information” and “additional access information” because they capture who is 
Appellant Argument 8
Appellant argues “Claims 10 and 19 recite similar subject matter and are believed to be patentably distinct for similar reasons. Claims 3, 7, 8, 12, 16, 17, and 20 are dependent upon claims 1, 10, and 19 and introduce additional patentable subject matter. The Appellant believes that the reasons that distinguish claims 1, 10, and 19 over the present rejection are applicable in distinguishing claims 3, 7, 8, 12, 16, 17, and 20 over the same rejection.  The examiner disagrees with Appellant’s argument.  Appellant’s conclusion that the reference does not teach the claim elements is not supported with sufficient facts, evidence, or argument.  Appellant states that the recited claim elements are distinct from Resch’s teaching but fails to support this conclusion with sufficient facts, evidence, or argument.  Because Appellant has failed to provide any fact, evidence, or argument, Appellant has not overcome the Examiner’s prima facie case of obviousness.  
Additionally, as set forth above in Paragraphs 10-58, Appellant has failed to overcome the examiner’s prima facie case of obviousness.  Because Appellant has failed to produce arguments, reasoning, or evidence to support its claims, Claims 1, 10, and 19 are not patentably distinct from the prior art.  
With regard to the examiner’s 35 U.S.C. 103 rejection of Claims 2, 4, 5, 6 11, 13, 14 and 15 have been rejected under 35 USC §103(a), Appellant argues “The Applicant believes that the reasons that distinguish claims 1 and 10 over the combination of Resch and Bairavasundaram are applicable in distinguishing claims 9 and 18 over the Resch and Bairavasundaram, in further combination with Baptist.”  Appeal Brief [Pg. 26 Para. 1].  Examiner disagrees with Appellant’s as being unpatentable over the combination of Resch and Bairavasundaram and further in view of Waldsparger (U.S. Patent Publication 2014/030462 A1 hereinafter “Waldsparger.”).  See Non-final Rejection dated 15 October 2020.  Appellant’s arguments that the combination of Resch and Bairavasundaram does not teach the limitations of Claim 9 cannot be considered compelling because those arguments do not address the disclosure of Waldsparger.  Additionally, Appellant asserts Claim 9 is rejected “over the Resch and Bairavasundaram, in further combination with Baptist.”  This is erroneous.  Appellant has not provided a clear articulation of the reasons why the invention would have been obvious.  MPEP 2142.  Appellant’s argument does not recite the ground of rejection and the basis therefor, nor does it include citations of statutes, regulations, authorities and parts of the Record relied on.  MPEP 1205.02.  The same argument was raised with regards to Claim 18, and that argument fails for the same reasons, Appellant has failed to meet its burden of proof.  
With regards to the examiner’s 35 U.S.C. 103 rejection of Claims 9 and 18, Appellant argues “Claims 9 and 18 are dependent on claims 1 and 10. The Appellant believes that the reasons that distinguish claims 1 and 10 over the combination of Resch and Bairavasundaram are applicable in distinguishing claims 9 and 18 over the Resch and Bairavasundaram, in further combination with Waldsparger.”  The examiner disagrees with Appellant’s argument.  As set forth above in Paragraphs 10-58, Appellant has failed to overcome the examiner’s prima facie case of obviousness.  Because Appellant has failed to produce arguments, reasoning, or evidence to support its claims, Claims 9 and 18, which depend from Claims 1, 10, and 19, are not patentably distinct from the prior art.  

Conclusion
For the above reasons, it is believed that the rejections should be sustained.  
Respectfully submitted,
/J.F.W./            Examiner, Art Unit 2138      
                                                                                                                                                                                      Conferees:

/KEVIN L ELLIS/            Primary Examiner                                                                                                                                                                                          
	/DAVID YI/            Supervisory Patent Examiner, Art Unit 2132                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

                                                                                                                                                        
                                                                                                                                                                                                     







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/transmit?src=search-dict-hed 
        2 https://www.merriam-webster.com/dictionary/access?src=search-dict-hed 
        3 https://www.merriam-webster.com/dictionary/information 
        4 https://www.merriam-webster.com/dictionary/request 
        5 https://www.merriam-webster.com/dictionary/facilitate